FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ZHENYA SIPOYAN,                                  No. 10-73117

               Petitioner,                       Agency No. A098-515-923

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Zhenya Sipoyan, a native and citizen of Armenia, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Sipoyan’s motion to reopen

for lack of prejudice, where Sipoyan concedes that she was ineligible for

adjustment of status at the time of her hearing. See id. at 793-94 (prejudice results

when counsel’s performance was so inadequate that it may have affected the

outcome of the proceedings). Therefore, we need not address Sipoyan’s contention

that she was entitled to equitable tolling of the filing limitations applicable to her

motion.

      PETITION FOR REVIEW DENIED.




                                            2                                     10-73117